Pee Ctjeiam.
These two cases were tried together in the court below and the appeal argued together here. The action in No. 451 was *125to recover for personal injuries received by the plaintiff; in No. 452 to recover for the expenses incident to her medical treatment for those injuries. The defendants moved to dismiss both suits on the ground that separate actions are not maintainable. The motion was denied, judgments rendered for the plaintiff and the defendants appeal.
The question sought to be raised on the appeal is whether .a separate action could be maintained for the expenses of treatment as distinguished from the action for the injuries themselves. The appellants are foreclosed, however, from raising the question by their admission in each case in the court below that the defendants were liable in the action, .and that the question left for determination for the court was simply the amount of damages. Whatever error, if error there was, in the previous ruling on the motion for dismissal of both suits was cured by this later admission.
We may add, however, that the motion to dismiss both suits ■could not have been granted on the ground urged as certainly ■one of the other of these actions, if not both, were properly maintainable.
The judgment in each case is affirmed, with costs.